DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hybrid vehicle learning throttle position at Idle with motor assist torque.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Pursifull (U.S. Pub. No. 2019/0234367).
Regarding claim 1, Pursifull disclose a hybrid vehicle comprising: 
an internal combustion engine (10); a rotating electric machine (52 disclosed in paragraph 16); a planetary gear (54 disclosed in paragraph 16) mechanism to which the internal combustion engine, the rotating electric machine, and an output shaft are connected (shown in fig. 1); 
a throttle valve (162) provided in an air intake passage (142 and 146) of the internal combustion engine; and a controller (12) that controls opening of the throttle valve (paragraph 33 discloses the controller actuating the throttle) in accordance with first information representing relation between opening of the throttle valve and an amount of air suctioned into the internal combustion engine (paragraph 46 discloses adjusting the throttle to adjust air flow), 
wherein the controller performs learning processing for learning the first information while the internal combustion engine is idle (paragraph 57 discloses adjusting the throttle for desired output during idle), and the learning processing (paragraph 57 discloses how to adjust the motor in order to achieve desired engine speed), and 
processing for learning the first information in accordance with second information representing relation between torque of the rotating electric machine required for setting the rotation speed of the internal combustion engine to the target rotation speed and an amount of correction of opening of the throttle valve (paragraph 57 discloses how the computer monitors the system to understand torque and throttle position to achieve the desired engine speed).
Regarding claim 2 which depends from claim 1, Pursifull disclose wherein the controller performs the learning processing when magnitude of a difference between the rotation speed of the internal combustion engine while the internal combustion engine is idle and the target rotation speed is equal to or larger than a prescribed value (any value can be the “prescribed value” which allows for any learning to occur at any time.  As a result this citation performs this step.).
Regarding claim 3 which depends from claim 1, Pursifull disclose wherein the internal combustion engine includes a forced induction device (paragraph 21 discloses compressors in the intake).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747